UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                     :
ISHMAEL A WAHID,                                                     :
                                                                     :   Case No. 1:17-cv-1900
                       Petitioner,                                   :
                                                                     :
vs.                                                                  :   OPINION & ORDER
                                                                     :   [Resolving Docs. 14, 15]
WARDEN STEVEN MERLAK,                                                :
                                                                     :
                       Respondent.                                   :
                                                                     :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Ishmael Wahid petitions the Court for a writ of habeas corpus under 28 U.S.C. § 2241,

claiming that the Bureau of Prisons (the “BOP”) erroneously calculated his sentence.1

           In June 2014, an Ohio court sentenced Wahid to eighteen months incarceration for

community control violations.2 About a week later, a federal grand jury indicted Wahid for

drug offenses.3 On June 26, 2014, the Court issued a writ of habeas corpus ad prosequendum

to secure Wahid’s appearance in the federal case,4 which was executed on July 3, 2014.

           On March 16, 2015, Wahid pled guilty in the federal case and the Court sentenced

Wahid to 120 months incarceration “with credit for time served in federal custody.”5 The

Court did not specify whether this sentence would run concurrently or consecutively with

Wahid’s ongoing state sentence.

           Petitioner Wahid then returned to state prison.6 The state authorities counted



           1 Doc. 1.
           2 Doc. 12-2.
           3 Indictment, United States of America v. Markupson, No. 1:14-cr-214 (N.D. Ohio June 18, 2014), ECF No. 1.
           4 Writ of Habeas Corpus, No. 14-cr-214 (N.D. Ohio June 26, 2014), ECF No. 39.
           5 Plea Hearing Minutes, No. 14-cr-214 (N.D. Ohio December 1, 2014), ECF No. 433.
           6 Doc. 12-2.
Case No. 1:17-cv-1900
Gwin, J.

Wahid’s time facing federal prosecution towards his state sentence. On June 5, 2015, Wahid

completed his state sentence and began his federal sentence.

         Wahid then asked the BOP to credit the time he served while facing federal

prosecution towards his federal sentence. The BOP denied his request, prompting this

petition.

         Magistrate Judge Greenberg issued a report and recommendation (“R&R”)

recommending that the Court deny Wahid’s petition.7 Petitioner objects.8 Because Wahid

has objected, the Court reviews the R&R de novo.9

         For the following reasons, the Court OVERRULES Petitioner’s objections, ADOPTS the

R&R, and DENIES Wahid’s petition.

                                                            Discussion

         Under several theories, Wahid argues that the BOP should have counted the time he

served while facing federal prosecution towards his federal sentence.10

         First, at sentencing the Court ordered that Wahid receive credit for any time spent in

federal custody. Wahid seems to argue that he was in federal custody during the time he

was subject to the federal writ of habeas corpus ad prosequendum. Not so. Wahid was in

state custody, merely loaned to the federal system for prosecution.11

         Second, Wahid seems to argue that 18 U.S.C. § 3585 required the BOP to credit his

time spent facing federal prosecution. However, § 3585 only requires the BOP to credit time



         7 Doc. 14.
         8  Doc. 15.
         9 28 U.S.C. § 636(b)(1).
         10 In truth, it is somewhat difficult to determine the precise contours of Wahid’s arguments. However, because he

is proceeding pro se, the Court construes his arguments liberally. E.g., Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004).
         11 United States v. White, 874 F.3d 490, 507 (6th Cir. 2017).

                                                             -2-
Case No. 1:17-cv-1900
Gwin, J.

that has not already been credited towards another sentence.12 Because the state

authorities already credited Wahid’s time facing federal prosecution towards his state

sentence, Wahid is not entitled to a double count.13

         Finally, under 18 U.S.C. § 3621, the BOP may effectively run a prisoner's federal and

state sentences concurrently by retroactively designating a state prison as a prisoner’s place

of federal confinement.14 Wahid asked the BOP to do just that.

         While the BOP considers a variety of factors in making a retroactive designation,

Wahid primarily disputes the BOP’s handling of two: relevant statements by the sentencing

court and relevant policy statements by the Sentencing Commission. The Court will only

reverse the BOP’s decision for fundamental error.15

         Wahid argues that, because the Court did not specify whether his sentences would

run concurrently or consecutively, the BOP should have sought clarification. Not so. Under

18 U.S.C. § 3584(a), sentences are presumed to run consecutively unless the sentencing

court states otherwise. And, in any event, the failure to seek clarification falls far short of

fundamental error.

         Petitioner also argues that the BOP failed to adequately consider Sentencing

Commission Policy Statement 5G1.3(d), which states that, in a “case involving an

undischarged term of imprisonment, the sentence for the instant offense may be imposed

to run concurrently, partially concurrently, or consecutively.” However, this does not

express a preference for concurrent sentences, it merely articulates their possibility.


         12 18 U.S.C. 3585(c).
         13 E.g., United States v. Lytle, 565 F. App’x 386, 392 (6th Cir. 2014).
         14 Barden v. Keohane, 921 F.2d 476, 478 (3d Cir. 1990); Miller v. Federal Bureau of Prisons, No. 1:13-cv-2633, 2014 WL

2722343, at *3 (N.D. Ohio June 16, 2014). See Ruff v. Butler, No. 16-5565, 2017 WL 5135545, at *2 (6th Cir. June 16, 2017).
         15 Id.

                                                              -3-
Case No. 1:17-cv-1900
Gwin, J.

       For the foregoing reasons, the Court OVERRULES Petitioner’s objections, ADOPTS

the R&R, and DENIES Wahid’s petition.

       IT IS SO ORDERED.



Dated: August 19, 2019                       s/       James S. Gwin
                                             JAMES S. GWIN
                                             UNITED STATES DISTRICT JUDGE




                                           -4-
